KALBFLEISCH, District Judge.
Admissions sought under Rule 36 should not be of such great number and broad scope as to cover all the issues of a complex case. Reinauer Oil Transport (Dist.Mass., 1956), 19 F.R.D. 5; and Alaska Credit Bureau of Juneau v. Stevenson (D.C.Alaska, 1954), 15 F.R.D. 409; Moore’s Federal Practice, Section 36ff. Obviously, admissions should not be sought in an attempt to harass an opposing party. Likewise, there are times when, because of the sanctions imposed by Rule 37, requests for production of documents and the propounding of interrogatories are more appropriate methods of obtaining information. A request for a party’s admission of a legal conclusion or opinion hardly seems to be an appropriate procedure; however, Rule 36 does provide a procedure whereby the necessity of proving obviously true but complicated facts is eliminated.
The plaintiff will respond to the following requests for admissions: 1-18, inch, 22-26, inch, 28-31, inch, 33, 56-58, inch, 60, 62, 64-67, inch, 69 and 70.
Plaintiff’s objections to requests Nos. 19-21, inch, 27, 32, 34-55, inch, 59, 61, 63 and 68 will be sustained.